Title: To George Washington from William Bingham, 15 September 1780
From: Bingham, William
To: Washington, George


                        
                            Sir!
                            Philadelphia September 15th 1780
                        
                        Your Excellency will receive by this Conveyance, two Boxes of Liqueurs, one of which Mr Jay on his Departure
                            from Martinico, requested I would take under my Care & forward to your Excellency, the other, I take the liberty
                            of soliciting your Acceptance of, as a small Token of the respectfull Esteem, with which I have the honor to be, Sir Your
                            Excellency’s, most obedient & very hble servt
                        
                            Wm Bingham
                        
                    